 


113 HRES 657 EH: Expressing the sense of the House of Representatives regarding United States support for the State of Israel as it defends itself against unprovoked rocket attacks from the Hamas terrorist organization.
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 657 
In the House of Representatives, U. S.,

July 11, 2014
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding United States support for the State of Israel as it defends itself against unprovoked rocket attacks from the Hamas terrorist organization. 
 
 
Whereas Hamas is a United States-designated terrorist organization whose charter calls for the destruction of the State of Israel; 
Whereas Hamas continues to reject the Quartet’s core principles—recognize Israel’s right to exist, renounce violence, and accept previous Israeli-Palestinian agreements; 
Whereas Hamas has killed hundreds of Israelis and dozens of Americans in rocket attacks and suicide bombings; 
Whereas since Israel’s withdrawal from Gaza in 2005, Hamas and other terrorist groups have fired thousands of rockets at Israel; 
Whereas since June 2014, Hamas has fired nearly 300 rockets at Israel; 
Whereas Hamas’s weapons arsenal includes approximately 12,000 rockets that vary in range;
Whereas Iran has long provided material support to Hamas and Palestinian Islamic Jihad, including assistance that has enabled these terrorist organizations to produce longer-range rockets capable of striking Tel Aviv and Jerusalem;
Whereas innocent Israeli civilians are indiscriminately targeted by Hamas rocket attacks;
Whereas the United States and Israel have cooperated on missile defense projects, including Iron Dome, David’s Sling, and the Arrow Anti-Missile System, projects designed to thwart a diverse range of threats, including short-range missiles and rockets fired by non-state actors, such as Hamas; 
Whereas the United States has provided $235,000,000 in fiscal year 2014 for Iron Dome research, development, and production;
Whereas, during the most recent rocket attacks from Gaza, Iron Dome has successfully intercepted dozens of rockets that were launched against Israeli population centers; and
Whereas 5 million Israelis are currently living under the threat of rocket attacks from Gaza: Now, therefore, be it 
 
That the House of Representatives— 
(1)reaffirms its support for Israel’s right to defend its citizens and ensure the survival of the State of Israel; 
(2)condemns the unprovoked rocket fire at Israel; and 
(3)calls on Hamas to immediately cease all rocket and other attacks against Israel. 
 
Karen L. Haas,Clerk.
